Exhibit 10.1
$200,000,000
ATLAS ENERGY OPERATING COMPANY, LLC
ATLAS ENERGY FINANCE CORP.
12.125% Senior Notes due 2017
Underwriting Agreement
July 13, 2009
Each of the Underwriters listed in
in Schedule 1 hereto with
J.P. Morgan Securities Inc.
As Representative of the
   several Underwriters listed
   in Schedule 1 hereto
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
     Atlas Energy Operating Company, LLC, a Delaware limited liability company
(the “Company”), and Atlas Energy Finance Corp., a Delaware corporation
(“Finance Corp.” and, together with the Company, the “Issuers”), propose to
issue and sell to the several underwriters listed in Schedule 1 hereto (the
“Underwriters”), for whom you are acting as representative (the
“Representative”), $200,000,000 principal amount of their 12.125% Senior Notes
due 2017 (the “Securities”). The Securities will be issued pursuant to an
Indenture dated as of July 16, 2009, as supplemented and amended by a
supplemental indenture to be dated July 16, 2009 (as so supplemented and
amended, the “Indenture”) among the Issuers, Atlas Energy Resources, LLC, the
parent of the Company (“Holdings”) and the other guarantors listed in Schedule 2
hereto (together with Holdings, the “Guarantors”) and U.S. Bank National
Association, as trustee (the “Trustee”), and will be guaranteed on an unsecured
senior basis by each of the Guarantors (the “Guarantees”).
     The Issuers and the Guarantors hereby confirm their agreement with the
several Underwriters concerning the purchase and sale of the Securities, as
follows:
     1. Registration Statement. The Issuers and the Guarantors have prepared and
filed with the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended, and the rules and regulations of the
Commission thereunder (collectively, the

 



--------------------------------------------------------------------------------



 



“Securities Act”), a registration statement on Form S-3 (File No. 333-160483),
including a prospectus, relating to the Securities. Such registration statement,
as amended at the time it became effective, including the information, if any,
deemed pursuant to Rule 430A, 430B or 430C under the Securities Act to be part
of the registration statement at the time of its effectiveness (“Rule 430
Information”), is referred to herein as the “Registration Statement”; and as
used herein, the term “Preliminary Prospectus” means each prospectus included in
such registration statement (as so amended) before it became effective, any
prospectus filed with the Commission pursuant to Rule 424(a) under the
Securities Act and the prospectus included in the Registration Statement at the
time of its effectiveness that omits Rule 430 Information, and the term
“Prospectus” means the prospectus in the form first used (or made available upon
request of purchasers pursuant to Rule 173 under the Securities Act) in
connection with confirmation of sales of the Securities. If the Issuers have
filed an abbreviated registration statement pursuant to Rule 462(b) under the
Securities Act (the “Rule 462 Registration Statement”), then any reference
herein to the term “Registration Statement” shall be deemed to include such
Rule 462 Registration Statement. Any reference in this Agreement to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 under the Securities Act, as of the effective
date of the Registration Statement or the date of such Preliminary Prospectus or
the Prospectus, as the case may be and any reference to “amend”, “amendment” or
“supplement” with respect to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include any
documents filed after such date under the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”) that are deemed to be incorporated by
reference therein. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Registration Statement and the Prospectus.
     At or prior to the time when sales of the Securities were first made (the
“Time of Sale”), the following information shall have been prepared
(collectively, the “Time of Sale Information”): a Preliminary Prospectus dated
July 13, 2009, and each “free-writing prospectus” (as defined pursuant to
Rule 405 under the Securities Act) listed on Annex B hereto.
     2. Purchase of the Securities by the Underwriters.
     (a) The Issuers agree to issue and sell the Securities to the several
Underwriters as provided in this Agreement, and each Underwriter, on the basis
of the representations, warranties and agreements set forth herein and subject
to the conditions set forth herein, agrees, severally and not jointly, to
purchase from the Issuers the respective principal amount of Securities set
forth opposite such Underwriter’s name in Schedule 1 hereto at a price equal to
(x) 95.866% of the principal amount thereof plus (y) the accrued and unpaid
interest, if any, from July 16, 2009 to the Closing Date (as defined below). The
Issuers will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein. The public
offering price is not in excess of the price recommended by Citigroup Global
Markets Inc. acting in its capacity as a “qualified independent underwriter”
within the meaning of Rule 2720 (“Rule 2720”) of the Conduct Rules of the
Financial Industry Regulatory Authority (the “FINRA”).

-2-



--------------------------------------------------------------------------------



 



     (b) The Issuers understand that the Underwriters intend to make a public
offering of the Securities as soon after the effectiveness of this Agreement as
in the judgment of the Representative is advisable, and initially to offer the
Securities on the terms set forth in the Prospectus. The Issuers acknowledge and
agree that the Underwriters may offer and sell Securities to or through any
affiliate of an Underwriter and that any such affiliate may offer and sell
Securities purchased by it to or through any Underwriter.
     (c) Payment for and delivery of the Securities will be made at the offices
of Cahill Gordon & Reindel llp at 10:00 A.M., New York City time, on July 16,
2009, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Issuers
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date”.
     (d) Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Issuers to the
Representative against delivery to the nominee of The Depository Trust Company,
for the account of the Underwriters, of one or more global notes representing
the Securities (collectively, the “Global Note”), with any transfer taxes
payable in connection with the sale of the Securities duly paid by the Issuers.
The Global Note will be made available for inspection by the Representative not
later than 1:00 P.M., New York City time, on the business day prior to the
Closing Date.
     (e) The Issuers and the Guarantors acknowledge and agree that the
Underwriters are acting solely in the capacity of arm’s length contractual
counterparties to the Issuers and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Issuers, the Guarantors or any other person. Additionally,
neither the Representative nor any other Underwriter is advising the Issuers,
the Guarantors or any other person as to any legal, tax, investment, accounting
or regulatory matters in any jurisdiction. The Issuers and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Underwriters shall have no responsibility or
liability to the Issuers or the Guarantors with respect thereto. Any review by
the Underwriters of the Issuers, the Guarantors, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Underwriters and shall not be on behalf of the Issuers or
the Guarantors.
     3. Representations and Warranties of the Issuers and the Guarantors. The
Issuers and the Guarantors jointly and severally represent and warrant to each
Underwriter that:
     (a) Preliminary Prospectus. No order preventing or suspending the use of
any Preliminary Prospectus has been issued by the Commission, and each
Preliminary Prospectus, at the time of filing thereof, complied in all material
respects with the Securities Act and did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Issuers and the Guarantors make no representation and warranty with respect to
any statements or omissions made in reliance upon and in conformity with

-3-



--------------------------------------------------------------------------------



 



information relating to any Underwriter furnished to the Issuers in writing by
such Underwriter through the Representative expressly for use in any Preliminary
Prospectus.
     (b) Time of Sale Information. The Time of Sale Information, at the Time of
Sale did not, and at the Closing Date will not, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Issuers make no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Underwriter furnished to the
Issuers in writing by such Underwriter through the Representative expressly for
use in such Time of Sale Information.
     (c) Issuer Free Writing Prospectus. The Issuers (including their agents and
representatives, other than the Underwriters in their capacity as such) have not
prepared, made, used, authorized, approved or referred to and will not prepare,
make, use, authorize, approve or refer to any “written communication” (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Issuers or their agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Free Writing
Prospectus”) other than (i) any document not constituting a prospectus pursuant
to Section 2(a)(10)(a) of the Securities Act or Rule 134 under the Securities
Act, (ii) the Preliminary Prospectus, (iii) the Prospectus, (iv) the documents
listed on Annex B hereto, which constitute part of the Time of Sale Information
and (v) any electronic road show or other written communications, in each case
approved in writing in advance by the Representative. Each such Issuer Free
Writing Prospectus complied in all material respects with the Securities Act,
has been or will be (within the time period specified in Rule 433) filed in
accordance with the Securities Act (to the extent required thereby) and, when
taken together with the Preliminary Prospectus, filed prior to the first use of,
such Issuer Free Writing Prospectus, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Issuers make no representation and warranty with respect to any statements or
omissions made in each such Issuer Free Writing Prospectus in reliance upon and
in conformity with information relating to any Underwriter furnished to the
Issuers in writing by such Underwriter through the Representative expressly for
use in any Issuer Free Writing Prospectus.
     (d) Registration Statement and Prospectus. The Registration Statement is an
“automatic shelf registration statement” as defined under Rule 405 of the
Securities Act that has been filed with the Commission not earlier than three
years prior to the date hereof; and no notice of objection of the Commission to
the use of such registration statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the Securities Act has been received by the
Company. No order suspending the effectiveness of the Registration Statement has
been issued by the Commission and no proceeding for that purpose or pursuant to
Section 8A of the Securities Act against the Issuers or related to the offering
has been initiated or threatened by the Commission; as of the applicable
effective date of the Registration Statement and any amendment thereto, the
Registration

-4-



--------------------------------------------------------------------------------



 



Statement complied and will comply in all material respects with the Securities
Act and the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Trust Indenture
Act”), and did not and will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading; and as of the date of the
Prospectus and any amendment or supplement thereto and as of the Closing Date,
the Prospectus will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that the Issuers and the Guarantors make no
representation and warranty with respect to (i) that part of the Registration
Statement that constitutes the Statement of Eligibility and Qualification (Form
T-1) of the Trustee under the Trust Indenture Act or (ii) any statements or
omissions made in reliance upon and in conformity with information relating to
any Underwriter furnished to the Issuers in writing by such Underwriter through
the Representative expressly for use in the Registration Statement and the
Prospectus and any amendment or supplement thereto.
     (e) Incorporated Documents. The documents incorporated by reference in the
Registration Statement, the Prospectus and the Time of Sale Information, when
they were filed with the Commission conformed in all material respects to the
requirements of the Securities Exchange Act of 1934, as amended, and the rules
and regulation of the Commission thereunder (collectively, the “Exchange Act”)
and none of such documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and any further documents so filed and incorporated
by reference in the Registration Statement, the Prospectus or the Time of Sale
Information, when such documents are filed with the Commission will conform in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
     (f) Financial Statements. The financial statements and the related notes
thereto included or incorporated by reference in the Registration Statement, the
Time of Sale Information and the Prospectus comply in all material respects with
the applicable requirements of the Securities Act and the Exchange Act, as
applicable, and present fairly the financial position of Holdings and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods covered thereby,
and the supporting schedules included or incorporated by reference in the
Registration Statement present fairly the information required to be stated
therein; and the other financial information included or incorporated by
reference in the Registration Statement, the Time of Sale Information and the
Prospectus has been derived from the accounting records of Holdings and its
subsidiaries and presents fairly the information shown thereby; and the pro
forma financial information and the related notes thereto

-5-



--------------------------------------------------------------------------------



 



included or incorporated by reference in the Registration Statement, the Time of
Sale Information and the Prospectus have been prepared in accordance with the
applicable requirements of the Securities Act and the Exchange Act, as
applicable, and the assumptions underlying such pro forma financial information
are reasonable and are set forth in the Registration Statement, the Time of Sale
Information and the Prospectus.
     (g) No Material Adverse Change. Since the date of the most recent financial
statements of Holdings included or incorporated by reference in the Registration
Statement, the Time of Sale Information and the Prospectus, (i) there has not
been any change in the capital stock or long-term debt of Holdings or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by Holdings on any class of capital stock, or any
material adverse change, or any development which has or could reasonably be
expected to have a Material Adverse Effect (as defined below); (ii) neither
Holdings nor any of its subsidiaries has entered into any transaction or
agreement that is material to Holdings and its subsidiaries taken as a whole or
incurred any liability or obligation, direct or contingent, that is material to
Holdings and its subsidiaries taken as a whole; and (iii) neither Holdings nor
any of its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in the Registration Statement, the
Time of Sale Information and the Prospectus.
     (h) Organization and Good Standing. Holdings and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or lease their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, results of operations or prospects of Holdings and its subsidiaries
taken as a whole or on the performance by the Issuers and the Guarantors of
their obligations under the Securities and the Guarantees (a “Material Adverse
Effect”). Holdings does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Schedule 3 to this Agreement.
     (i) Capitalization. Holdings has the capitalization as set forth in each of
the Registration Statement, Time of Sale Information and the Prospectus under
the heading “Capitalization”; all the outstanding shares of capital stock or
other equity interests or other interests (including limited liability company
interests) of each subsidiary of Holdings have been duly and validly authorized
and issued, are fully paid and non-assessable and are owned directly or
indirectly by Holdings, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party other than liens in favor of JPMorgan Chase Bank, N.A., as
collateral agent for the benefit of the secured parties under the Company’s
senior secured credit

-6-



--------------------------------------------------------------------------------



 



agreement dated as of June 29, 2007, as amended, and related security documents
(the “Credit Documents”), and all capital contributions required in respect of
such limited liability company interests have been paid in full. Finance Corp.
has no assets, operations, revenues or cash flows other than those related to
the issuance, administration and repayment of the Securities. Its only assets
are its nominal capitalization of $1.00.
     (j) Due Authorization. Each of the Issuers and each of the Guarantors have
full right, power and authority to execute and deliver this Agreement, the
Securities, the Guarantees and the Indenture (collectively, the “Transaction
Documents”) and to perform their respective obligations hereunder and thereunder
and under the Indenture; and all action required to be taken for the due and
proper authorization, execution and delivery of each of the Transaction
Documents and the consummation of the transactions contemplated thereby has been
duly and validly taken.
     (k) The Indenture. The Indenture has been duly authorized by the Issuers
and the Guarantors and upon effectiveness of the Registration Statement was duly
qualified under the Trust Indenture Act and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding obligation of each Issuer and each Guarantor
enforceable against each Issuer and each Guarantor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability regardless of whether considered in a proceeding in equity or at
law (collectively, the “Enforceability Exceptions”).
     (l) The Securities and the Guarantees. The Securities have been duly
authorized by each of the Issuers and, when duly executed, authenticated, issued
and delivered as provided in the Indenture and paid for as provided herein, will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of each of the Issuers enforceable against each of the
Issuers in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture; and the
Guarantees have been duly authorized by each of the Guarantors and, when the
Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.
     (m) Underwriting Agreement. This Agreement has been duly authorized,
executed and delivered by each of the Issuers and each of the Guarantors.
     (n) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in the
Registration Statement, the Time of Sale Information and the Prospectus.
     (o) No Violation or Default. Neither Holdings nor any of its subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in

-7-



--------------------------------------------------------------------------------



 



default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which Holdings or any of its
subsidiaries is a party or by which Holdings or any of its subsidiaries is bound
or to which any of the property or assets of Holdings or any of its subsidiaries
is subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect.
     (p) No Conflicts. The execution, delivery and performance by each of the
Issuers and each of the Guarantors of the Indenture and each of the Transaction
Documents to which each is a party, the issuance and sale of the Securities
(including the Guarantees) and compliance by each of the Issuers and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Indenture and the Transaction Documents will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of
Holdings or any of its subsidiaries pursuant to, any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which Holdings or
any of its subsidiaries is a party or by which Holdings or any of its
subsidiaries is bound or to which any of the property or assets of Holdings or
any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of
Holdings or any of its subsidiaries or (iii) result in the violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.
     (q) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the performance by the Issuers and
Guarantors of the Indenture and the execution, delivery and performance by each
of the Issuers and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by each of the Issuers and each of the Guarantors
with the terms thereof and the consummation of the transactions contemplated by
the Transaction Documents and the Indenture, except for the registration of the
Securities under the Securities Act, the qualification of the Indenture under
the Trust Indenture Act and such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws in connection with the purchase and distribution of the
Securities by the Underwriters.
     (r) Legal Proceedings. Except as described in the Registration Statement,
the Time of Sale Information and the Prospectus, there are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which Holdings or any

-8-



--------------------------------------------------------------------------------



 



of its subsidiaries is or may be a party or to which any property of Holdings or
any of its subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to Holdings or any of its subsidiaries, could
reasonably be expected to have a Material Adverse Effect; and no such
investigations, actions, suits or proceedings are, to the best knowledge of any
of the Issuers and each of the Guarantors, threatened or contemplated by any
governmental or regulatory authority or by others.
     (s) Independent Accountants. Grant Thornton LLP, who have audited certain
financial statements of Holdings and its subsidiaries, and DTE Gas & Oil Company
and its subsidiaries, are independent public accountants with respect to
Holdings and its subsidiaries, and DTE Gas & Oil Company and its subsidiaries,
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Securities Act.
     (t) Title to Real and Personal Property. Except as described in each of the
Registration Statement, the Time of Sale Information and the Prospectus,
Holdings and its subsidiaries have good and marketable title in fee simple to,
or have valid rights to lease or otherwise use, all items of real and personal
property that are material to the respective businesses of Holdings and its
subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those (i) that do not materially
interfere with the use made and proposed to be made of such property by Holdings
and its subsidiaries, (ii) pursuant to the Credit Documents or (iii) that could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
     (u) Title to Intellectual Property. Holdings and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses;
and the conduct of their respective businesses will not conflict in any material
respect with any such rights of others, and Holdings and its subsidiaries have
not received any notice of any claim of infringement of or conflict with any
such rights of others.
     (v) No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among Holdings or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders or other affiliates of Holdings or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in the Registration Statement and the Prospectus and that is not
so described in such documents and in the Time of Sale Information.
     (w) Investment Company Act. Neither Holdings nor any of its subsidiaries is
and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Registration Statement,
the Time of Sale Information and the Prospectus, will be an “investment company”
or an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as

-9-



--------------------------------------------------------------------------------



 



amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”).
     (x) Taxes. Holdings and its subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof; and except as otherwise disclosed in the Registration
Statement, the Time of Sale Information and the Prospectus, there is no tax
deficiency that has been, or could reasonably be expected to be, asserted
against Holdings or any of its subsidiaries or any of their respective
properties or assets.
     (y) Licenses and Permits. Holdings and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the Registration Statement, the Time of
Sale Information and the Prospectus, except where the failure to possess or make
the same would not, individually or in the aggregate, have a Material Adverse
Effect; and except as described in the Registration Statement, the Time of Sale
Information and the Prospectus, neither Holdings nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course, except where such revocation, modification or non-renewal would
not have a Material Adverse Effect.
     (z) No Labor Disputes. Neither Holdings nor any of its subsidiaries has any
employees and, to the best knowledge of the Issuers and each of the Guarantors,
no labor disturbance by or dispute with employees of Atlas Energy Management,
Inc. exists or, is contemplated or threatened and neither Issuer nor any
Guarantor is aware of any existing or imminent labor disturbance by, or dispute
with, the employees of Atlas Energy Management, Inc., Holdings or any of
Holdings’ subsidiaries’ principal suppliers, contractors or customers, except as
would not have a Material Adverse Effect.
     (aa) Compliance With Environmental Laws. (i) Holdings and its subsidiaries
(x) are, and at all prior times were, in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions and orders relating to the protection of human health or safety, the
environment, natural resources, hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”), (y) have
received and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, and (z) have not received notice of any
actual or potential liability under or relating to any Environmental Laws,
including for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and have no
knowledge of any event or condition that would reasonably be expected to result
in any such notice, and (ii) there are no costs or liabilities associated with
Environmental Laws of or relating to Holdings or its subsidiaries, except in the
case of each of (i) and (ii) above, for any such failure to comply, or failure
to receive required permits, licenses or

-10-



--------------------------------------------------------------------------------



 



approvals, or cost or liability, as would not, individually or in the aggregate,
have a Material Adverse Effect; and (iii) except as described in each of the
Registration Statement, the Time of Sale Information and the Prospectus,
(x) there are no proceedings that are pending, or that are known to be
contemplated, against Holdings or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed, (y) Holdings and its subsidiaries are not
aware of any issues regarding compliance with Environmental Laws, or liabilities
or other obligations under Environmental Laws or concerning hazardous or toxic
substances or wastes, pollutants or contaminants, that could reasonably be
expected to have a Material Adverse Effect and (z) none of Holdings and its
subsidiaries anticipates material capital expenditures relating to any
Environmental Laws.
     (bb) Compliance With ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which Holdings or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance in all material respects with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; (iv) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (v) no “reportable event” (within the meaning of Section
4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(vi) neither Holdings nor any member of the Controlled Group has incurred, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA).
     (cc) Disclosure Controls. Holdings and its subsidiaries maintain a system
of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) sufficient to provide reasonable assurance that information
required to be disclosed by Holdings in reports that it files or submits under
the Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to Holdings’ management as appropriate to allow timely decisions
regarding required disclosure. Holdings and its subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

-11-



--------------------------------------------------------------------------------



 



     (dd) Accounting Controls. Holdings and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. Holdings
and its subsidiaries maintain internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in each of the
Registration Statement, the Time of Sale Information and the Prospectus, there
are no material weaknesses or significant deficiencies in Holdings’ internal
controls.
     (ee) Insurance. Holdings and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are customary in their
respective businesses; and neither Holdings nor any of its subsidiaries has
(i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.
     (ff) No Unlawful Payments. Neither Holdings nor any of its subsidiaries
nor, to the best knowledge of the Issuers and each of the Guarantors, any
director, officer, agent, employee or other person associated with or acting on
behalf of Holdings or any of its subsidiaries has (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.
     (gg) Compliance with Money Laundering Laws. The operations of Holdings and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving

-12-



--------------------------------------------------------------------------------



 



Holdings or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of Holdings, threatened.
     (hh) Compliance with OFAC. None of Holdings, any of its subsidiaries or, to
the knowledge of Holdings, any director, officer, agent, employee or affiliate
of Holdings or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and Holdings will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
     (ii) No Restrictions on Subsidiaries. No subsidiary of Holdings is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends or
distributions to Holdings, from making any other distribution on such
subsidiary’s capital stock, from repaying to Holdings any loans or advances to
such subsidiary from Holdings or from transferring any of such subsidiary’s
properties or assets to Holdings or any other subsidiary of Holdings.
     (jj) No Broker’s Fees. Neither Holdings nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Underwriter for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.
     (kk) No Registration Rights. No person has the right to require Holdings or
any of its subsidiaries to register any securities for sale under the Securities
Act by reason of the filing of the Registration Statement with the Commission or
the issuance and sale of the Securities.
     (ll) No Stabilization. Neither of the Issuers nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
     (mm) Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Issuers as
described in the Registration Statement, the Time of Sale Information and the
Prospectus will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.
     (nn) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Registration
Statement, the Time of Sale Information and the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.
     (oo) Statistical and Market Data. Nothing has come to the attention of the
Issuers that has caused the Issuers to believe that the statistical and
market-related data

-13-



--------------------------------------------------------------------------------



 



included or incorporated by reference in each of the Registration Statement, the
Time of Sale Information and the Prospectus is not based on or derived from
sources that are reliable and accurate in all material respects.
     (pp) Engineers; Reserve Report. The information described in the
Registration Statement, the Time of Sale Information and the Prospectus
regarding the estimated proved reserves of the Issuers and their respective
subsidiaries is based on the report generated by Wright and Company, Inc., as
independent petroleum engineers with respect to Holdings and its respective
subsidiaries (the “Engineer”). The information underlying the estimates of the
reserves of the Issuers and their respective subsidiaries supplied by the
Issuers to the Engineer, for the purposes of preparing the reserve reports of
the Issuers and their respective subsidiaries referenced in the Registration
Statement, the Time of Sale Information and the Prospectus (the “Reserve
Report”), was true and correct in all material respects on the date of each such
Reserve Report; the estimates of future capital expenditures and other future
exploration and development costs supplied to the Engineer were prepared in good
faith and with a reasonable basis; the information provided to the Engineer for
purposes of preparing the Reserve Report was prepared in all material respects
in accordance with customary industry practices; the Engineer was, as of the
date of the Reserve Report prepared by it, and is, as of the date hereof,
independent petroleum engineer with respect to Holdings and its subsidiaries;
other than normal production of reserves and intervening spot market product
price fluctuations, and except as disclosed in the Registration Statement, the
Time of Sale Information and the Prospectus, the Issuers and the Guarantors are
not aware of any facts or circumstances that would result in a material decline
in the reserves in the aggregate, or the aggregate present value of future net
cash flows therefrom, as described in the Registration Statement, the Time of
Sale Information and the Prospectus and as reflected in the Reserve Report;
estimates of such reserves and the present value of the future net cash flows
therefrom as described in the Registration Statement, the Time of Sale
Information and the Prospectus and reflected in the Reserve Report comply in all
material respects with the Securities Act.
     (qq) Sarbanes-Oxley Act. There is and has been no failure on the part of
Holdings or any of Holdings’ directors or officers, in their capacities as such,
to comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”), to
the extent applicable, including Section 402 related to loans and Sections 302
and 906 related to certifications.
     (rr) Status under the Securities Act. None of Holdings or the Issuers are
ineligible issuers, and Holdings is a well-known seasoned issuer, in each case
as defined under the Securities Act, in each case at the times specified in the
Securities Act in connection with the offering of the Securities.

-14-



--------------------------------------------------------------------------------



 



     4. Further Agreements of the Issuers and the Guarantors. Each of the
Issuers and each of the Guarantors jointly and severally covenant and agree with
each Underwriter that:
     (a) Required Filings. The Issuers will file the final Prospectus with the
Commission within the time periods specified by Rule 424(b) and Rule 430A, 430B
or 430C under the Securities Act, will file any Issuer Free Writing Prospectus
(including the Term Sheet in the form of Annex C hereto) to the extent required
by Rule 433 under the Securities Act; and will file promptly all reports and any
definitive proxy or information statements required to be filed by the Issuers
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus is required in connection with the offering or sale of
the Securities; and the Issuers will furnish copies of the Prospectus and each
Issuer Free Writing Prospectus (to the extent not previously delivered) to the
Underwriters in New York City prior to 10:00 A.M., New York City time, on the
business day next succeeding the date of this Agreement in such quantities as
the Representative may reasonably request. Holdings or the Issuers will pay the
registration fees for this offering within the time period required by Rule
456(b)(1)(i) under the Securities Act (without giving effect to the proviso
therein) and in any event prior to the Closing Date.
     (b) Delivery of Copies. The Issuers will deliver, without charge, (i) to
each Underwriter (A) a conformed copy of the Registration Statement as
originally filed and each amendment thereto, in each case including all exhibits
and consents filed therewith and (B) during the Prospectus Delivery Period (as
defined below), as many copies of the Prospectus (including all amendments and
supplements thereto and documents incorporated by reference therein) and each
Issuer Free Writing Prospectus as the Representative may reasonably request. As
used herein, the term “Prospectus Delivery Period” means such period of time
after the first date of the public offering of the Securities as in the opinion
of counsel for the Underwriters a prospectus relating to the Securities is
required by law to be delivered (or required to be delivered but for Rule 172
under the Securities Act) in connection with sales of the Securities by any
Underwriter or dealer.
     (c) Amendments or Supplements; Issuer Free Writing Prospectuses. Before
making, preparing, using, authorizing, approving, referring to or filing any
Issuer Free Writing Prospectus, and before filing any amendment or supplement to
the Registration Statement or the Prospectus, whether before or after the time
that the Registration Statement becomes effective, the Issuers will furnish to
the Representative and counsel for the Underwriters a copy of the proposed
Issuer Free Writing Prospectus, amendment or supplement for review and will not
make, prepare, use, authorize, approve, refer to or file any such Issuer Free
Writing Prospectus or file any such proposed amendment or supplement to which
the Representative reasonably objects.
     (d) Notice to the Representative. The Issuers will advise the
Representative promptly, and confirm such advice in writing, (i) when any
amendment to the Registration Statement has been filed or becomes effective;
(ii) when any supplement to the Prospectus or any amendment to the Prospectus or
any Issuer Free Writing Prospectus

-15-



--------------------------------------------------------------------------------



 



has been filed; (iii) of any request by the Commission for any amendment to the
Registration Statement or any amendment or supplement to the Prospectus or the
receipt of any comments from the Commission relating to the Registration
Statement or any other request by the Commission for any additional information;
(iv) of the issuance by the Commission of any order suspending the effectiveness
of the Registration Statement or preventing or suspending the use of any
Preliminary Prospectus or the Prospectus or the initiation or threatening of any
proceeding for that purpose or pursuant to Section 8A of the Securities Act;
(v) of the occurrence of any event within the Prospectus Delivery Period as a
result of which the Prospectus, the Time of Sale Information or any Issuer Free
Writing Prospectus as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances existing when the Prospectus, the Time of Sale
Information or any such Issuer Free Writing Prospectus is delivered to a
purchaser, not misleading; (vi) of the receipt by the Issuers of any notice of
objection of the Commission to the use of the Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the Securities
Act; and (vii) of the receipt by the Issuers of any notice with respect to any
suspension of the qualification of the Securities for offer and sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Issuers will use their reasonable best efforts to prevent the
issuance of any such order suspending the effectiveness of the Registration
Statement, preventing or suspending the use of any Preliminary Prospectus or the
Prospectus or suspending any such qualification of the Securities and, if any
such order is issued, will obtain as soon as possible the withdrawal thereof.
     (e) Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Issuers
will immediately notify the Underwriters thereof and forthwith prepare and,
subject to paragraph (c) above, file with the Commission (to the extent
required) and furnish to the Underwriters and to such dealers as the
Representative may designate, such amendments or supplements to any of the Time
of Sale Information as may be necessary so that the statements in any of the
Time of Sale Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.
     (f) Ongoing Compliance. If during the Prospectus Delivery Period (i) any
event shall occur or condition shall exist as a result of which the Prospectus
as then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances existing when the Prospectus is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Prospectus to
comply with law, the Issuers will immediately notify the Underwriters thereof
and forthwith prepare and, subject to paragraph (c) above, file with the

-16-



--------------------------------------------------------------------------------



 



Commission and furnish to the Underwriters and to such dealers as the
Representative may designate, such amendments or supplements to the Prospectus
as may be necessary so that the statements in the Prospectus as so amended or
supplemented will not, in the light of the circumstances existing when the
Prospectus is delivered to a purchaser, be misleading or so that the Prospectus
will comply with law.
     (g) Blue Sky Compliance. The Issuers will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for distribution of the Securities; provided that
neither the Issuers nor any of the Guarantors shall be required to (i) qualify
as a foreign corporation or other entity or as a dealer in securities in any
such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.
     (h) Earning Statement. The Issuers will make generally available to its
security holders and the Representative as soon as practicable an earning
statement that satisfies the provisions of Section 11(a) of the Securities Act
and Rule 158 of the Commission promulgated thereunder covering a period of at
least twelve months beginning with the first fiscal quarter of Holdings
occurring after the “effective date” (as defined in Rule 158) of the
Registration Statement.
     (i) Clear Market. During the period from the date hereof through and
including the date that is 60 days after the date hereof, neither Holdings nor
any its affiliates will, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Issuers or any of the Guarantors and
having a tenor of more than one year.
     (j) Use of Proceeds. The Issuers will apply the net proceeds from the sale
of the Securities as described in the Registration Statement, the Time of Sale
Information and the Prospectus under the heading “Use of proceeds”.
     (k) No Stabilization. Neither the Issuers nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
     (l) Record Retention. The Issuers will, pursuant to reasonable procedures
developed in good faith, retain copies of each Issuer Free Writing Prospectus
that is not filed with the Commission in accordance with Rule 433 under the
Securities Act.
     5. Certain Agreements of the Underwriters. Each Underwriter hereby
represents and agrees that:
     (a) It has not and will not use, authorize use of, refer to, or participate
in the planning for use of, any “free writing prospectus”, as defined in
Rule 405 under the Securities Act (which term includes use of any written
information furnished to the Commission by the Issuers and not incorporated by
reference into the Registration Statement and any press release issued by the
Issuers) other than (i) a free writing

-17-



--------------------------------------------------------------------------------



 



prospectus that, solely as a result of use by such Underwriter, would not
trigger an obligation to file such free writing prospectus with the Commission
pursuant to Rule 433, (ii) any Issuer Free Writing Prospectus listed on Annex B
or prepared pursuant to Section 3(c) or Section 4(c) above (including any
electronic road show), or (iii) any free writing prospectus prepared by such
Underwriter and approved by the Issuers in advance in writing (each such free
writing prospectus referred to in clauses (i) or (iii), an “Underwriter Free
Writing Prospectus”). Notwithstanding the foregoing, the Underwriters may use a
term sheet substantially in the form of Annex C hereto without the consent of
the Issuers.
     (b) It is not subject to any pending proceeding under Section 8A of the
Securities Act with respect to the offering (and will promptly notify the
Issuers if any such proceeding against it is initiated during the Prospectus
Delivery Period).
     6. Conditions of Underwriters’ Obligations. The obligation of each
Underwriter to purchase Securities on the Closing Date as provided herein is
subject to the performance by each of the Issuers and each of the Guarantors of
their respective covenants and other obligations hereunder and to the following
additional conditions:
     (a) Registration Compliance; No Stop Order. No order suspending the
effectiveness of the Registration Statement shall be in effect, and no
proceeding for such purpose, pursuant to Rule 401(g)(2) or pursuant to
Section 8A under the Securities Act shall be pending before or threatened by the
Commission; the Prospectus and each Issuer Free Writing Prospectus shall have
been timely filed with the Commission under the Securities Act (in the case of a
Issuer Free Writing Prospectus, to the extent required by Rule 433 under the
Securities Act) and in accordance with Section 4(a) hereof; and all requests by
the Commission for additional information shall have been complied with to the
reasonable satisfaction of the Representative.
     (b) Representations and Warranties. The representations and warranties of
each of the Issuers and the Guarantors contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of each of the Issuers, the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.
     (c) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by Holdings or any of its subsidiaries by
any “nationally recognized statistical rating organization”, as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act; and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by Holdings or any of its subsidiaries (other than an
announcement with positive implications of a possible upgrading).

-18-



--------------------------------------------------------------------------------



 



     (d) No Material Adverse Change. No event or condition of a type described
in Section 3(g) hereof shall have occurred or shall exist, which event or
condition is not described in the Time of Sale Information (excluding any
amendment or supplement thereto) and the Prospectus (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Prospectus.
     (e) Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of an executive officer of the Issuers and of
each Guarantor who has specific knowledge of the Issuers’ or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
each of the representations and warranties of the Issuers and the Guarantors in
this Agreement are true and correct and that the Issuers and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date and (ii) to the
effect set forth in paragraphs (a), (c) and (d) above.
     (f) Comfort Letters. On the date of this Agreement and on the Closing Date,
Grant Thornton LLP shall have furnished to the Representative, at the request of
the Issuers, letters, dated the respective dates of delivery thereof and
addressed to the Underwriters, in form and substance reasonably satisfactory to
the Representative, containing statements and information of the type
customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in the Registration Statement, the Time of Sale
Information and the Prospectus; provided that the letter delivered on the
Closing Date shall use a “cut-off” date no more than three business days prior
to the Closing Date.
     (g) Reserve Engineer Letter. The Underwriters shall have received a letter,
dated the Closing Date and addressed to the Underwriters, from Wright and
Company, Inc., an independent petroleum engineering firm with respect to
Holdings and/or its subsidiaries, in form and substance reasonably satisfactory
to the Underwriters and counsel for the Underwriters.
     (h) Opinion and 10b-5 Statement of Counsel for the Issuers. Ledgewood,
P.C., counsel for the Issuers and the Guarantors, shall have furnished to the
Representative, at the request of the Issuers and the Guarantors, their written
opinion and 10b-5 statement, dated the Closing Date and addressed to the
Underwriters, in form and substance reasonably satisfactory to the
Representative, to the effect set forth in Annex A hereto.
     (i) Opinion and 10b-5 Statement of Counsel for the Underwriters. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Cahill Gordon & Reindel llp, counsel for the Underwriters,
with respect to such matters as the Representative may reasonably request, and
such counsel shall have

-19-



--------------------------------------------------------------------------------



 



received such documents and information as they may reasonably request to enable
them to pass upon such matters.
     (j) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.
     (k) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of each of the Issuers
and each of the Guarantors in their respective jurisdictions of organization and
their good standing in such other jurisdictions as the Representative may
reasonably request, in each case in writing or any standard form of
telecommunication, from the appropriate governmental authorities of such
jurisdictions.
     (l) Additional Documents. On or prior to the Closing Date, the Issuers and
the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.
     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Underwriters.
     7. Indemnification and Contribution.
     (a) Indemnification of the Underwriters. Each of the Issuers and each of
the Guarantors jointly and severally agree to indemnify and hold harmless each
Underwriter, its affiliates, directors and officers and each person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act), such Underwriter from and against any and all losses,
claims, damages and liabilities (including, without limitation, reasonable legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, not misleading, (ii) or any untrue statement or alleged
untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Issuer Free Writing Prospectus or any Time
of Sale Information, or caused by any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case except insofar as such losses, claims, damages or liabilities arise out of,
or are based upon, any untrue statement or omission or alleged untrue statement
or omission made in reliance upon and in conformity with any information
relating to any Underwriter furnished to the Issuers in writing by such
Underwriter through the Representative expressly for use therein.

-20-



--------------------------------------------------------------------------------



 



     (b) Indemnification of the Issuers. Each Underwriter agrees, severally and
not jointly, to indemnify and hold harmless the Issuers, each of the Guarantors,
each of their respective directors and officers who signed the Registration
Statement and each person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Issuers
or any of the Guarantors to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Underwriter furnished to the
Issuers in writing by such Underwriter through the Representative expressly for
use in the Registration Statement, the Prospectus (or any amendment or
supplement thereto), any Issuer Free Writing Prospectus or any Time of Sale
Information, it being understood and agreed that the only such information
consists of the following: the third sentence of the sixth paragraph and the
first, second and third sentences of the tenth paragraph under the caption
“Underwriting” in the Prospectus Supplement.
     (c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraphs (a) and (b) above except to the extent that it has
been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraphs (a) and (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Underwriter, its affiliates, directors and officers and
any control persons of such Underwriter shall be designated in writing

-21-



--------------------------------------------------------------------------------



 



by J.P. Morgan Securities Inc. and any such separate firm for the Issuers, the
Guarantors, their respective directors and officers who signed the Registration
Statement and any control persons of the Issuers and the Guarantors shall be
designated in writing by the Issuers. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
     (d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors on the one hand and the
Underwriters on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Issuers and the Guarantors
on the one hand and the Underwriters on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Issuers and the Guarantors on the one hand and
the Underwriters on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Securities bear to the total underwriting discounts
and commissions received by the Underwriters in connection therewith, in each
case as set forth in the table on the cover of the Prospectus, bear to the
aggregate offering price of the Securities. The relative fault of the Issuers
and the Guarantors on the one hand and the Underwriters on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuers or any Guarantor
or by the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

-22-



--------------------------------------------------------------------------------



 



     (e) Limitation on Liability. The Issuers, the Guarantors and the
Underwriters agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Underwriters were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Underwriter be required to contribute any amount
in excess of the amount by which the total underwriting discounts and
commissions received by such Underwriter with respect to the offering of the
Securities exceeds the amount of any damages that such Underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations to contribute pursuant to this
Section 7 are several in proportion to their respective purchase obligations
hereunder and not joint.
     (f) The Issuers and the Guarantors hereby confirm their engagement of the
services of Citigroup Global Markets Inc. as, and Citigroup Global Markets Inc.
hereby confirms its agreement with the Issuers and the Guarantors to render
services as, a “qualified independent underwriter” within the meaning of
Rule 2720 with respect to the offering and sale of the Securities. The Issuers
and the Guarantors also agree, jointly and severally, to indemnify and hold
harmless Citigroup Global Markets Inc., its affiliates, directors and officers
and each person, if any, who controls Citigroup Global Markets Inc. within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities incurred as
a result of Citigroup Global Market Inc.’s participation as a “qualified
independent underwriter” within the meaning of Rule 2720 in connection with the
offering of the Securities, or if the indemnification provided for in this
Section is unavailable or insufficient to hold harmless Citigroup Global Markets
Inc., then the Issuers and the Guarantors shall contribute, jointly and
severally, to the amount paid or payable by Citigroup Global Markets Inc. as a
result of the losses, claims, damages or liabilities, based on the factors
described in Section 7(d) above.
     (g) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
     8. Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Issuers or any of the Guarantors shall have been suspended
on any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the

-23-



--------------------------------------------------------------------------------



 



Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Prospectus.
     9. Defaulting Underwriter.
     (a) If, on the Closing Date, any Underwriter defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Underwriters may in their discretion arrange for the purchase of
such Securities by other persons satisfactory to the Issuers on the terms
contained in this Agreement. If, within 36 hours after any such default by any
Underwriter, the non-defaulting Underwriters do not arrange for the purchase of
such Securities, then the Issuers shall be entitled to a further period of 36
hours within which to procure other persons satisfactory to the non-defaulting
Underwriters to purchase such Securities on such terms. If other persons become
obligated or agree to purchase the Securities of a defaulting Underwriter,
either the non-defaulting Underwriters or the Issuers may postpone the Closing
Date for up to five full business days in order to effect any changes that in
the opinion of counsel for the Issuers or counsel for the Underwriters may be
necessary in the Registration Statement and the Prospectus or in any other
document or arrangement, and the Issuers agree to promptly prepare any amendment
or supplement to the Registration Statement and the Prospectus that effects any
such changes. As used in this Agreement, the term “Underwriter” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Underwriter agreed but failed to purchase.
     (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by the non-defaulting
Underwriters and the Issuers as provided in paragraph (a) above, the aggregate
principal amount of such Securities that remains unpurchased does not exceed
one-tenth of the aggregate principal amount of all the Securities, then the
Issuers shall have the right to require each non-defaulting Underwriter to
purchase the principal amount of Securities that such Underwriter agreed to
purchase hereunder plus such Underwriter’s pro rata share (based on the
principal amount of Securities that such Underwriter agreed to purchase
hereunder) of the Securities of such defaulting Underwriter or Underwriters for
which such arrangements have not been made.
     (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by the non-defaulting
Underwriters and the Issuers as provided in paragraph (a) above, the aggregate
principal amount of such Securities that remains unpurchased exceeds one-tenth
of the aggregate principal amount of all the Securities, or if the Issuers shall
not exercise the right described in paragraph (b) above, then this Agreement
shall terminate without liability on the part of the non-defaulting
Underwriters. Any termination of this Agreement pursuant to this Section 9 shall
be without liability on the part of the Issuers, except that the Issuers will
continue to be liable for the payment of expenses as set forth in Section 11
hereof and except that the provisions of Section 7 hereof shall not terminate
and shall remain in effect.
     (d) Nothing contained herein shall relieve a defaulting Underwriter of any
liability it may have to the Issuers or any non-defaulting Underwriter for
damages caused by its default.

-24-



--------------------------------------------------------------------------------



 



     10. Payment of Expenses.
     (a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Issuers and each of the
Guarantors jointly and severally will pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation, printing and
filing under the Securities Act of the Registration Statement, the Preliminary
Prospectus, any Issuer Free Writing Prospectus, any Time of Sale Information and
the Prospectus (including all exhibits, amendments and supplements thereto) and
the distribution thereof; (iii) the costs of reproducing and distributing each
of the Transaction Documents; (iv) the fees and expenses of the Issuers’ and the
Guarantors’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Underwriters); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
any filing with, and clearance of the offering by, FINRA; and (ix) all expenses
incurred by the Issuers in connection with any “road show” presentation to
potential investors (including 50% of the expense of any chartered aircraft
jointly used).
     (b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the
Issuers for any reason fail to tender the Securities for delivery to the
Underwriters or (iii) the Underwriters decline to purchase the Securities for
any reason permitted under this Agreement (other than by reason of a default by
any of the Underwriters), each of the Issuers and each of the Guarantors jointly
and severally agrees to reimburse the Underwriters for all out-of-pocket costs
and expenses (including the fees and expenses of their counsel) reasonably
incurred by the Underwriters in connection with this Agreement and the offering
contemplated hereby.
     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon (i) the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and (ii) the affiliates, officers and directors of each Underwriter
referred to in Section 7 hereof. Nothing in this Agreement is intended or shall
be construed to give any other person any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.
No purchaser of Securities from any Underwriter shall be deemed to be a
successor merely by reason of such purchase.
     12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, the Guarantors and
the Underwriters contained in this Agreement or made by or on behalf of the
Issuers, the Guarantors or the Underwriters pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Issuers, the Guarantors or the Underwriters.

-25-



--------------------------------------------------------------------------------



 



     13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.
     14. Miscellaneous.
     (a) Authority of the Representative. Any action by the Underwriters
hereunder may be taken by J.P. Morgan Securities Inc. on behalf of the
Underwriters, and any such action taken by J.P. Morgan Securities Inc. shall be
binding upon the Underwriters.
     (b) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Underwriters
shall be given to the Representative c/o J.P. Morgan Securities Inc., 270 Park
Avenue, New York, New York 10017 (fax: (212)-270-1063); Attention: Lawrence
Landry. Notices to the Issuers and the Guarantors shall be given to them at
Atlas Energy Operating Company, LLC, 1550 Corapolis Heights Road, Second Floor,
Moon Township, Pennsylvania 15108 (fax: (412) 262-2820; Attention: Lisa
Washington), with a copy to Ledgewood, P.C., Attention: Lisa A. Ernst, 1900
Market Street, Philadelphia, Pennsylvania 19103 (fax: (215) 735-2513; Attention:
Lisa A. Ernst).
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (f) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

-26-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

            Very truly yours,

ATLAS ENERGY OPERATING COMPANY, LLC
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer        ATLAS ENERGY FINANCE CORP.
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer        ATLAS ENERGY RESOURCES, LLC
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer        THE ENTITIES LISTED ON SCHEDULE 4 HERETO
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer     

[Underwriting Agreement]

-27-



--------------------------------------------------------------------------------



 



Accepted: July 13, 2009
J.P. MORGAN SECURITIES INC.
   For itself and on behalf of the
   several Underwriters listed
   in Schedule 1 hereto.

         
By:
       
 
 
 
Name:    
 
  Title:    

[Underwriting Agreement]

-28-



--------------------------------------------------------------------------------



 



Accepted: July 13, 2009
CITIGROUP GLOBAL MARKETS INC.
In its capacity as Qualified Independent
Underwriter

         
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

[Underwriting Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 1

          Underwriter   Principal Amount
J.P. Morgan Securities Inc.
  $ 100,000,000.00  
Wells Fargo Securities, LLC
  $ 46,000,000.00  
Banc of America Securities LLC
  $ 14,000,000.00  
RBC Capital Markets Corporation
  $ 8,000,000.00  
BNP Paribas Securities Corp.
  $ 8,000,000.00  
BBVA Securities Inc.
  $ 4,000,000.00  
BMO Capital Markets Corp.
  $ 4,000,000.00  
Calyon Securities (USA) Inc.
  $ 4,000,000.00  
Citigroup Global Markets Inc.
  $ 4,000,000.00  
RBS Securities Inc.
  $ 4,000,000.00  
Scotia Capital (USA) Inc.
  $ 4,000,000.00  
Total
  $ 200,000,000.00  

 



--------------------------------------------------------------------------------



 



Schedule 2
Guarantors
AER PIPELINE CONSTRUCTION, INC.
AIC, LLC
ATLAS AMERICA, LLC
ATLAS GAS & OIL COMPANY, LLC
ATLAS NOBLE LLC
ATLAS ENERGY INDIANA, LLC
ATLAS ENERGY MICHIGAN, LLC
ATLAS ENERGY OHIO, LLC
ATLAS ENERGY TENNESSEE, LLC
ATLAS RESOURCES, LLC
REI-NY, LLC.
RESOURCE ENERGY, LLC
RESOURCE WELL SERVICES, LLC
VIKING RESOURCES, LLC
WESTSIDE PIPELINE COMPANY LLC

 



--------------------------------------------------------------------------------



 



Schedule 3
Subsidiaries of Atlas Energy Resources, LLC (“Holdings”)

              Jurisdiction of Incorporation   Assumed Names Under Which Name of
Subsidiary   or Organization   Subsidiary Does Business
ATLAS ENERGY OPERATING COMPANY, LLC
  Delaware   None
ATLAS ENERGY FINANCE CORP.
  Delaware   None
AER PIPELINE CONSTRUCTION, INC.
  Delaware   None
AIC, LLC
  Delaware   None
ANTHEM SECURITIES, INC.
  Pennsylvania   None
ATLAS AMERICA, LLC
  Pennsylvania   Atlas Energy Resources,
LLC (in Ohio)
 
      Atlas Energy Resources (in West Virginia and Tennessee)
ATLAS ENERGY INDIANA, LLC
  Indiana   None
ATLAS ENERGY MICHIGAN, LLC
  Delaware   None
ATLAS ENERGY OHIO, LLC
  Ohio   None
ATLAS ENERGY TENNESSEE, LLC
  Pennsylvania   None
ATLAS GAS & OIL COMPANY, LLC
  Michigan   None
ATLAS NOBLE LLC
  Delaware   None
ATLAS RESOURCES, LLC
  Pennsylvania   Atlas Energy Resources (in West Virginia and Tennessee)
REI-NY, LLC.
  Delaware   None
RESOURCE ENERGY, LLC
  Delaware   Atlas Energy Resources
(in New York)
RESOURCE WELL SERVICES, LLC
  Delaware   None
VIKING RESOURCES, LLC
  Pennsylvania   None
WESTSIDE PIPELINE COMPANY LLC
  Michigan   None

 



--------------------------------------------------------------------------------



 



Schedule 4
AER PIPELINE CONSTRUCTION, INC.
AIC, LLC
ATLAS AMERICA, LLC
ATLAS GAS & OIL COMPANY, LLC
ATLAS NOBLE LLC
ATLAS ENERGY INDIANA, LLC
ATLAS ENERGY MICHIGAN, LLC
ATLAS ENERGY OHIO, LLC
ATLAS ENERGY TENNESSEE, LLC
ATLAS RESOURCES, LLC
REI-NY, LLC.
RESOURCE ENERGY, LLC
RESOURCE WELL SERVICES, LLC
VIKING RESOURCES, LLC
WESTSIDE PIPELINE COMPANY LLC

 



--------------------------------------------------------------------------------



 



ANNEX A
[Form of Opinion of Counsel for the Issuers and the Guarantors]
     (a) The Registration Statement is an “automatic shelf registration
statement” as defined under Rule 405 of the Securities Act that has been filed
with the Commission not earlier than three years prior to the date of the
Underwriting Agreement and the Indenture was qualified under the Trust Indenture
Act as of the date and time specified in such opinion; each of the Preliminary
Prospectus and the Prospectus was filed with the Commission pursuant to the
subparagraph of Rule 424(b) under the Securities Act specified in such opinion
on the date specified therein; and no order suspending the effectiveness of the
Registration Statement has been issued, no notice of objection of the Commission
to the use of such registration statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act has been received by
the Issuers and no proceeding for that purpose or pursuant to Section 8A of the
Securities Act against the Issuers or in connection with the offering is pending
or, to the best knowledge of such counsel, threatened by the Commission.
     (b) The Registration Statement, the Preliminary Prospectus, each Issuer
Free Writing Prospectus included in the Time of Sale Information and the
Prospectus (other than the financial statements and related schedules therein,
as to which such counsel need express no opinion) comply as to form in all
material respects with the requirements of the Securities Act; and the Indenture
complies as to form in all material respects with the requirements of the Trust
Indenture Act.
     (c) Holdings and each of its subsidiaries have been duly organized and are
validly existing and in good standing under the laws of their respective
jurisdictions of organization, are duly qualified to do business and are in good
standing in each jurisdiction in which the conduct of their respective
businesses requires such qualification, and have all power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect.
     (d) Holdings has capitalization as set forth in each of the Registration
Statement, the Time of Sale Information and the Prospectus under the heading
“Capitalization”; and all the outstanding shares of capital stock or other
equity interests or other interests (including limited liability company
interests) of each subsidiary of Holdings have been duly and validly authorized
and issued, are fully paid and non-assessable, and all capital contributions in
respect of such limited liability company interests have been paid in full.
     (e) Each of the Issuers and each of the Guarantors have full right, power
and authority to execute and deliver each of the Transaction Documents to which
each is a party and to perform their respective obligations thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.
     (f) The Indenture has been duly authorized, executed and delivered by each
of the Issuers and each of the Guarantors and, assuming due execution and
delivery thereof by the Trustee, constitutes a valid and legally binding
agreement of each of the Issuers and each of the

 



--------------------------------------------------------------------------------



 



Guarantors enforceable against each of the Issuers and each of the Guarantors in
accordance with its terms, subject to the Enforceability Exceptions.
     (g) The Securities have been duly authorized, executed and delivered by
each of the Issuers and, when duly authenticated as provided in the Indenture
and paid for as provided in this Agreement, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of each of
the Issuers enforceable against each of the Issuers in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture; and the Guarantees have been duly authorized by each
of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided in this Agreement, will be valid and legally binding obligations of
each of the Guarantors, enforceable against each of the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.
     (h) This Agreement has been duly authorized, executed and delivered by the
Issuers.
     (i) Each Transaction Document and the Indenture conforms in all material
respects to the description thereof contained in each of the Registration
Statement, the Time of Sale Information and the Prospectus.
     (j) The execution, delivery and performance by each of the Issuers and each
of the Guarantors of each of the Transaction Documents to which each is a party,
the issuance and sale of the Securities (including the Guarantees) and
compliance by each of the Issuers and each of the Guarantors with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of Holdings or any of its subsidiaries pursuant to, any material
indenture, mortgage, deed of trust, loan agreement or other material agreement
or instrument to which Holdings or any of its subsidiaries is a party or by
which Holdings or any of its subsidiaries is bound or to which any of the
property or assets of Holdings or any of its subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or by-laws or
similar organizational documents of Holdings or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.
     (k) No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by each of the
Issuers and each of the Guarantors of each of the Transaction Documents to which
each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by each of the Issuers and each of the Guarantors
with the terms thereof and the consummation of the transactions contemplated by
the Transaction Documents, except for the registration of the Securities under
the Securities Act, the qualification of the Indenture under the Trust Indenture
Act and such consents, approvals, authorizations, orders and registrations or
qualifications as may be required under applicable

-2-



--------------------------------------------------------------------------------



 



state securities laws in connection with the purchase and distribution of the
Securities by the Underwriters.
     (l) To the best knowledge of such counsel, except as described in the
Registration Statement, the Time of Sale Information and the Prospectus, there
are no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which Holdings or any of its subsidiaries is or may be a
party or to which any property of Holdings or any of its subsidiaries is or may
be the subject which, individually or in the aggregate, if determined adversely
to Holdings or any of its subsidiaries, could reasonably be expected to have a
Material Adverse Effect; and no such investigations, actions, suits or
proceedings are threatened or, to the best knowledge of such counsel,
contemplated by any governmental or regulatory authority or threatened by
others.
     (m) The descriptions in the Registration Statement, the Time of Sale
Information and the Prospectus of statutes, legal, governmental and regulatory
proceedings and contracts and other documents are accurate in all material
respects; the statements in the Preliminary Prospectus and Prospectus under the
heading “Certain Federal Income Tax Considerations”, and the statements
incorporated by reference in the Preliminary Prospectus and the Prospectus from
Item 3 of Part I of Holdings’ Annual Report on Form 10-K for the year ended
December 31, 2008, to the extent that they constitute summaries of matters of
law or regulation or legal conclusions, fairly summarize the matters described
therein in all material respects.
     (n) Neither Holdings nor any of its subsidiaries is, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in each of the Registration Statement, the Time of
Sale Information and the Prospectus none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act.
     (o) The documents incorporated by reference in the Time of Sale Information
and the Prospectus or any further amendment or supplement thereto made by the
Issuers prior to the Closing Date (other than the financial statements and
related schedules therein, as to which such counsel need express no opinion),
when they were filed with the Commission, complied as to form in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder; and such counsel has no reason to believe that any
of such documents, when such documents were so filed, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statement therein, in the light of the circumstances under
which they were made when such documents were so filed, not misleading.
     (p) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Issuers as described in each of the
Time of Sale Information and the Prospectus will violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System or any other regulation of
such Board of Governors.
     Such counsel shall also state that they have participated in conferences
with representatives of the Issuers and with representatives of their
independent accountants and counsel at which conferences the contents of the
Registration Statement, the Time of Sale

-3-



--------------------------------------------------------------------------------



 



Information and the Prospectus and any amendment and supplement thereto and
related matters were discussed and, although such counsel assume no
responsibility for the accuracy, completeness or fairness of the Registration
Statement, the Time of Sale Information, the Prospectus and any amendment or
supplement thereto (except as expressly provided above), nothing has come to the
attention of such counsel to cause such counsel to believe that the Registration
Statement, at the time of its effective date (including the information, if any,
deemed pursuant to Rule 430A, 430B or 430C to be part of the Registration
Statement at the time of effectiveness), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, that the Time of
Sale Information, at the Time of Sale (which such counsel may assume to be the
date of the Underwriting Agreement) contained any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or that the Prospectus or any amendment or supplement thereto as of
its date and the Closing Date contained or contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (other than, in each case, the financial statements and other
financial information contained therein, as to which such counsel need express
no belief).
     In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Issuers and the Guarantors and
public officials that are furnished to the Underwriters.
     The opinion of Ledgewood, P.C. described above shall be rendered to the
Underwriters at the request of the Issuers and shall so state therein.

-4-



--------------------------------------------------------------------------------



 



ANNEX B
Time of Sale Information
Issuer Free Writing Prospectus containing the terms of the Securities and other
information, substantially in the form of Annex C.

 



--------------------------------------------------------------------------------



 



ANNEX C
Pricing Term Sheet
Issuer Free Writing Prospectus filed pursuant to Rule 433
supplementing the Preliminary Prospectus Supplement dated July 13, 2009
(to Prospectus dated July 8, 2009)
Registration No. 333-160483
July 13, 2009
ATLAS ENERGY OPERATING COMPANY, LLC
ATLAS ENERGY FINANCE CORP.

      Pricing Supplement Pricing Supplement dated July 13, 2009 to Preliminary
Prospectus Supplement dated July 13, 2009 of Atlas Energy Operating Company, LLC
and Atlas Energy Finance Corp. This Pricing Supplement is qualified in its
entirety by reference to the Preliminary Prospectus Supplement. The information
in this Pricing Supplement supplements the Preliminary Prospectus Supplement and
supersedes the information in the Preliminary Prospectus Supplement to the
extent it is inconsistent with the information in the Preliminary Prospectus
Supplement. Capitalized terms used in this Pricing Supplement but not defined
have the meanings given them in the Preliminary Prospectus Supplement.
 
   
Issuers
  Atlas Energy Operating Company, LLC and Atlas Energy Finance Corp.
 
   
Guarantors
  Atlas Energy Resources, LLC, AER Pipeline Construction, Inc., AIC,
 
  LLC, Atlas America, LLC, Atlas Gas & Oil Company, LLC, Atlas Noble LLC, Atlas
Energy Indiana, LLC, Atlas Energy Michigan, LLC, Atlas Energy Ohio, LLC, Atlas
Energy Tennessee, LLC, Atlas Resources, LLC, REI-NY, LLC., Resource Energy, LLC,
Resource Well Services, LLC, Viking Resources, LLC and Westside Pipeline Company
LLC
 
   
Title of Security
  12.125% Senior Notes due 2017 
 
   
Aggregate Principal Amount
  $200,000,000 
 
   
Maturity
  August 1, 2017 
 
   
Public Offering Price
  98.116%, plus accrued interest, if any, from July 16, 2009 
 
   
Coupon
  12.125% 
 
   
Yield to Maturity
  12.500% 
 
   
Spread to Treasury
  +932 bps 
 
   
Benchmark
  UST 4.75% due August 15, 2017 
 
   
Interest Payment Dates
  February 1 and August 1 of each year, beginning on February 1, 2010 
 
   
Record Dates
  January 15 and July 15 

 



--------------------------------------------------------------------------------



 



     
Optional Redemption
  On and after August 1, 2013, we may redeem all or, from time to time, a part
of the notes at the following redemption prices (expressed as a percentage of
principal amount of the notes), plus accrued and unpaid interest on the notes,
if any, to the applicable redemption date (subject to the right of holders of
record on the relevant record date to receive interest due on the relevant
interest payment date), if redeemed during the twelve-month period beginning on
August 1 of the years indicated below:

          Year   Percentage
2013
    106.063 %
2014
    103.031 %
2015 and thereafter
    100.000 %

     
 
  In addition, at any time and from time to time prior to August 1, 2013, the
Company may at its option redeem all or a portion of the notes at a redemption
price equal to 100% of the principal amount thereof, plus a “make-whole”
premium, using a discount rate of Treasuries plus 0.50%.
 
   
Optional Redemption with
Equity Proceeds
 
Prior to August 1, 2012, the Company may, at its option, on any one or more
occasions redeem up to 35% of the aggregate principal amount of the outstanding
notes with the net cash proceeds from certain equity offerings at a redemption
price of 112.125% of the principal amount thereof, plus accrued and unpaid
interest, if any, to the redemption date (subject to the right of holders of
record on the relevant record date to receive interest due on the relevant
interest payment date).
 
   
Change of Control
  101%, plus accrued and unpaid interest, if any.
 
   
Gross Proceeds
  $196,232,000 
 
   
Underwriting Discount
  2.250% per note, $4,500,000 in the aggregate
 
   
Net Proceeds to Issuers before Expenses
  $191,732,000 
 
   
Approximate Net Proceeds to Issuers after Estimated Expenses
  $190,882,000 
 
   
Use of Proceeds
  Pay down a portion of the outstanding borrowings under the Revolving Credit
Facility of Atlas Energy Operating Company, LLC.
 
   
Trade Date
  July 13, 2009 
 
   
Settlement Date
  July 16, 2009 (T+3) 
 
   
Ratings1
  B3/B+ 

 

1   A securities rating is not a recommendation to buy, sell or hold securities
and may be subject to revision or withdrawal at any time.

-2-



--------------------------------------------------------------------------------



 



     
Joint Book-Running Managers
 
J.P. Morgan Securities Inc. Wells Fargo Securities, LLC Banc of America
Securities LLC RBC Capital Markets Corporation
 
   
Co-Managers
  BNP Paribas Securities Corp. BBVA Securities Inc. BMO Capital Markets Corp.
Calyon Securities (USA) Inc. Citigroup Global Markets Inc. RBS Securities Inc.
Scotia Capital (USA) Inc.
 
   
Allocation
   

              Principal Amount of Name   Notes to be Purchased
J.P. Morgan Securities Inc.
  $ 100,000,000  
Wells Fargo Securities, LLC
    46,000,000  
Banc of America Securities LLC
    14,000,000  
RBC Capital Markets Corporation
    8,000,000  
BNP Paribas Securities Corp.
    8,000,000  
BBVA Securities Inc.
    4,000,000  
BMO Capital Markets Corp.
    4,000,000  
Calyon Securities (USA) Inc.
    4,000,000  
Citigroup Global Markets Inc.
    4,000,000  
RBS Securities Inc.
    4,000,000  
Scotia Capital (USA) Inc.
    4,000,000  

     
Denominations
  $2,000 and integral multiples of $1,000
 
   
CUSIP/ISIN Numbers
  CUSIP: 049302AE2 
ISIN: US049302AE22 
 
   
Listing
  None  
Form of Offering
  SEC Registered (Registration No. 333-160483)

-3-



--------------------------------------------------------------------------------



 



     
Additional Information:
  The following changes will be made to the Preliminary Prospectus Supplement.
Other information (including financial information) is deemed to have changed to
the extent affected by the changes described below.
 
   
 
  The last sentence of the risk factor entitled “The notes offered hereby and
the related guarantees will be unsecured and effectively subordinated to our and
the guarantors’ existing and future secured indebtedness” on page S-20 of the
Preliminary Prospectus Supplement is hereby amended and shall read in its
entirety as follows:
 
   
 
  As of March 31, 2009, after giving effect to the issuance of the notes offered
hereby and the contemplated use of proceeds, the notes and the guarantees would
have been effectively subordinated to $347.1 million of senior secured
indebtedness under our credit facility and we would have been able to incur an
additional $251.8 million of indebtedness under our credit facility on such
date, subject to compliance with financial covenants in the credit facility, all
of which would have also been effectively senior to the notes and the
guarantees.
 
   
 
  The “Capitalization” section on page S-38 of the Preliminary Prospectus
Supplement will be updated to reflect the following changes ($ in thousands):

         
Credit facility (2)
  $ 347,118  
12.125% notes offered hereby
    200,000  
Total debt
    947,118  
Total capitalization
  $ 2,051,570  

     
 
  (1) For purposes of the “As adjusted” column, the amount outstanding under our
credit facility has been reduced by the net proceeds of $190.9 million from this
offering.
 
   
 
  (2) The credit facility’s $650.0 million borrowing base will be reduced by 25%
of the aggregate stated principal amount of the notes offered hereby, or
$50.0 million, to $600.0 million as a result of this offering. Approximately
$251.8 million is expected to be available for additional borrowing after
application of the net proceeds of this offering and approximately $1.1 million
of letters of credit outstanding. As of June 30, 2009, we had $456.0 million of
indebtedness outstanding under our credit facility and approximately
$1.1 million of letters of credit outstanding.
 
   
 
  (4) The recorded amount of the notes offered hereby will be reduced by
approximately $3.8 million to reflect the original issue discount.
 
   
 
  The second paragraph under “Description of the notes — Guarantees” on page
S-45 of the Preliminary Prospectus Supplement is hereby amended and shall read
in its entirety as follows:
 
   
 
  As of March 31, 2009, on an as adjusted basis and after giving effect to this
offering, the application of net proceeds from this offering and as more fully
described under “Use of proceeds,” outstanding Indebtedness of the Guarantors
would have been $947.1 million, of which $347.1 million would have been secured.

-4-



--------------------------------------------------------------------------------



 



FREE WRITING PROSPECTUS LEGEND
ATLAS ENERGY OPERATING COMPANY, LLC AND ATLAS ENERGY FINANCE CORP. HAVE FILED A
REGISTRATION STATEMENT (INCLUDING A PROSPECTUS AND PROSPECTUS SUPPLEMENT) WITH
THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) FOR THE OFFERING TO WHICH
THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS
(INCLUDING THE PROSPECTUS SUPPLEMENT) IN THAT REGISTRATION STATEMENT AND OTHER
DOCUMENTS ATLAS ENERGY OPERATING COMPANY, LLC AND ATLAS ENERGY FINANCE CORP.
HAVE FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT ATLAS ENERGY
OPERATING COMPANY, LLC, ATLAS ENERGY FINANCE CORP. AND THIS OFFERING. YOU MAY
GET THESE DOCUMENTS FOR FREE BY VISITING THE SEC WEB SITE AT WWW.SEC.GOV.
ALTERNATIVELY, ATLAS ENERGY OPERATING COMPANY, LLC, ATLAS ENERGY FINANCE CORP.,
THE UNDERWRITERS OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO
SEND YOU THE PROSPECTUS AND APPLICABLE PROSPECTUS SUPPLEMENT IF YOU REQUEST THEM
FROM: J.P. MORGAN SECURITIES INC., 270 PARK AVENUE, FLOOR 5, NEW YORK, NEW YORK
10017 OR BY CALLING (212) 270-1477; WELLS FARGO SECURITIES, LLC, ATTN: HIGH
YIELD SYNDICATE—DEANNA DEEP, 301 S. COLLEGE ST. 0608, CHARLOTTE, NC 28202 OR BY
CALLING (704) 715-0540; BANC OF AMERICA SECURITIES LLC, ATTENTION: PROSPECTUS
DEPARTMENT, 100 WEST 33RD STREET, 3RD FLOOR, NEW YORK, NY 10001 OR BY CALLING
(800) 294-1322; OR RBC CAPITAL MARKETS CORPORATION, THREE WORLD FINANCIAL
CENTER, 200 VESEY STREET, 9TH FLOOR, NEW YORK, NY 10281-8098 OR BY CALLING
(212) 
618-2207.
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

-5-